UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4649



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO SHERROD JONES, a/k/a Birdie,

                                             Defendant - Appellant.



                             No. 05-4751



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO SHERROD JONES, a/k/a Birdie,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00172)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.
No. 05-4649 dismissed, No. 05-4751, affirmed by unpublished per
curiam opinion.


Robert C. Neeley, Jr., ROBINSON, NEELEY & ANDERSON, Norfolk,
Virginia, for Appellant. Laura P. Tayman, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Antonio S. Jones appeals from his criminal judgment and

the district court order denying his motion for an extension of

time to file a notice of appeal.    Jones’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).           The

Government has not filed a reply brief.     Jones has filed a pro se

supplemental brief.      We dismiss the appeal from the criminal

judgment as untimely and affirm the order denying the motion for an

extension of time.

           Jones’ judgment was entered on October 6, 2004.       His

notice of appeal was due on October 21, 2004.    See Fed. R. App. P.

4(b).   Thus, the time period for Jones to file a notice of appeal

expired on October 21, 2004.     See Fed. R. App. P. 26(a).    Jones

filed a pro se notice of appeal on June 13, 2005.        At the same

time, he filed a motion for an extension of time to file a notice

of appeal, arguing that his attorney did not file an appeal as he

requested.    The district court may grant an extension of time up to

thirty days after the expiration of the appeal period, if there is

a finding of good cause or excusable neglect.       Fed. R. App. P.

4(b)(4).     The district court only has authority, however, “to

extend the time to file a notice of appeal for a period not to

exceed thirty days from the expiration of the time otherwise

prescribed by this Rule 4(b).”    Fed. R. App. P. 4(b)(4).   The time

periods presented in Rule 4(b) are mandatory and jurisdictional.


                                 - 3 -
United States v. Raynor, 939 F.2d 191, 196 (4th Cir. 1991).   As the

appeal was filed several months outside of the excusable neglect

period provided in Rule 4(b)(4), the appeal is untimely and must be

dismissed.    For the same reason, the appeal from the district

court’s order denying the motion for an extension of time should be

affirmed.

            Accordingly, we dismiss the appeal from the criminal

judgment and affirm the district court’s order denying Jones’

motion for an extension of time to file the appeal.   We deny Jones’

motion to relieve counsel.      In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.    This court requires that counsel inform Jones,

in writing, of the right to petition the Supreme Court of the

United States for further review.        If Jones requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on Jones.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                             No. 05-4649: DISMISSED
                                              No. 05-4751: AFFIRMED



                                - 4 -